UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 09-1276


SERGE GUY BELINGA,

                Petitioner,

          v.

ERIC H. HOLDER, JR.,      Attorney    General;    IMMIGRATION   AND
NATURALIZATION SERVICE,

                Respondents.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   September 15, 2009              Decided:   October 8, 2009


Before MICHAEL, MOTZ, and KING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Charles H. Kuck, KUCK IMMIGRATION PARTNERS LLC, Atlanta,
Georgia, for Petitioner. Tony West, Assistant Attorney General,
Jennifer L. Lightbody, Senior Litigation Counsel, Kiley L. Kane,
Office of Immigration Litigation, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Respondents.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                  Serge Guy Belinga, a native and citizen of Cameroon,

petitions for review of an order of the Board of Immigration

Appeals          (“Board”)   denying     his       motion   to    reopen.         We   have

reviewed the record and the Board’s order and find no abuse of

discretion.          See 8 C.F.R. § 1003.2(a) (2009).                Accordingly, we

deny       the    petition      for   review       substantially    for     the    reasons

stated by the Board.             In re: Belinga (B.I.A. Feb. 10, 2009). *                We

dispense          with   oral     argument     because      the    facts     and       legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                      PETITION DENIED




       *
       We note that the Board relied on the Attorney General’s
decision in Matter of Compean, 24 I. & N. Dec. 710 (A.G. Jan. 7,
2009) (“Compean I”).   In Matter of Compean, 25 I. & N. Dec. 1
(A.G. June 3, 2009) (“Compean II”), however, the Attorney
General vacated Compean I and directed the Board and immigration
judges to apply “pre-Compean standards to all pending and future
motions to reopen based upon ineffective assistance of counsel,
regardless of when such motions were filed.”         Id. at *3.
Accordingly, we find that the case is governed by Matter of
Lozada, 19 I. & N. Dec. 637 (B.I.A. 1988).        See Chedid v.
Holder, 573 F.3d 33, 36 n.4 (1st Cir. 2009).        Because both
decisions require an alien to show that he has been prejudiced
by counsel’s ineffective or deficient performance, any resulting
error was harmless.



                                               2